PCIJ_B_02_ILOCompetencePersonsAgriculture_LNC_NA_1922-08-12_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE
: INTERNATIONALE

1922.
Le 12 août.
Dossier F.a.ll.
Rôle I:1,

PREMIÈRE SESSION (ORDINAIRE)

PRÉSENTS:

M. Lover, Président,
M. WEIss, Vice-Président,
Lord FINLAY,
MM. NYxoL,
Moore,
DE BUSTAMANTE, ww
ALTAMIRA,
ODA,
ANZILOTTI, juges titulaires,
M. NEGULESCO, juge suppléant.

AVIS CONSULTATIF No. 2

Par sa résolution en date du 12 mai 1922, le Conseil de la
Société des Nations a invité la Cour, conformément à l’article
14 du Pacte, à donner un avis consultatif sur la question
suivante :

« La compétence de l'Organisation internationale du Travail
s’étend-elle à la réglementation des conditions du travail des per-
sonnes employées dans l'agriculture ? »

En vertu des pouvoirs que lui conférait cette résolution,
le Secrétaire général de la Société des Nations, par lettre datée
de Genève le 22 mai 1922, transmettait à la Cour la requête du
Conseil. A cette lettre était annexée une copie certifiée conforme
de la résolution ainsi qu’un mémoire préparé par le Bureau
international du Travail, lequel avait été invité par le Conseil,
dans la même résolution, à fournir à la Cour toute l'assistance
dont celle-ci pourrait avoir besoin pour l'examen dela ques-
tion à elle soumise.

En exécution de l’article 73 du Règlement de la Cour, la
10

requête a été notifiée aux Membres de la Société des Nations
par l'intermédiaire de son Secrétaire général, aux Etats
mentionnés à l’annexe au Pacte, et aux organisations sui-
vantes :

La Confédération internationale des Syndicats agri-
coles ;

la Ligue internationale des Sociétés agricoles (Znéer-
nationaler Bund der Landwirischaftlichen Genossen-
schaften) ;

la Commission internationale d’Agriculture ;

la Fédération internationale des Syndicats chrétiens
des Travailleurs de la Terre ;

la Fédération internationale des Travailleurs de la Terre;

l'Institut international d’Agriculture à Rome ;

la Fédération syndicale internationale ; .

l’Association internationale pour la protection légale
des Travailleurs.

La requête a été en outre communiquée à l'Allemagne et à
la Hongrie.

Enfin, la Cour a décidé d'entendre, en séance publique, les
représentants de tout gouvernement et de toute organisation
internationale qui lui notifieraient, dans un délai déterminé,
le désir d’être ainsi entendus. Cette décision fut portée à
la connaissance de tous les Membres, États et organisations
mentionnés ci-dessus et du Bureau international du Travail,
à Genève.

Au moment de formuler son avis, la Cour se trouvait en
présence des documents suivants :

I) Copie certifiée conforme d’une lettre, sans date,
du Directeur du Bureau international du Travail au
Secrétaire général de la Société des Nations, avec une
note annexée; et note complémentaire du 20 juillet
1922 ;

2) copie certifiée conforme d’une lettre, en date du
13 juin 1922, du Ministre des Affaires étrangères du Gou-
vernement de la République française au Secrétaire géné-
ral de la Société des Nations, avec un mémoire de ce Gou-
vernement et un mémoire annexé de la Société des
Agriculteurs de France; et note complémentaire, du
12

14 juillet 1922, présentée par le représentant spécial du
Gouvernement français ;

3) lettre en date du 15 juin 1922, de la Fédération
internationale des Travailleurs de la Terre (International
Landworkers Federation), à la Cour permanente de Jus-
tice internationale ;

4) lettre, en date du 8 juin 1922, du Président du
Syndicat central des Agriculteurs de France, au Vice-
Président de la Cour permanente de Justice internatio-
nale ;

5) lettre, en date du 19 juin 1922, du Président de
l’Institut international d’Agriculture, au Président de
la Cour, avec annexes ;

6) mémoire, en date du 28 juin 1922, adressé a la Cour
par la Fédération internationale des Syndicats chrétiens
des Travailleurs de la Terre ;

7) télégramme du Gouvernement suédois en date du
22 juillet 1922 ;

8) lettre, en date du 20 juin 1922, de la Confédéra-
tion internationale des Syndicats agricoles, au Greffier
de la Cour ;

g) mémoire, en date du 6 juillet 1922, du Gouverne-
ment italien. |

Elle a, de plus, entendu des exposés oraux :

x) de la part du Gouvernement français ;

2) de la part du Gouvernement britannique ;

3) de la part du Gouvernement portugais ;

4) de la part du Gouvernement hongrois ;

5) de la part de la Commission internationale d’Agri-
culture ;

6) de la part du Bureau international du Travail ;

7) de la part de la Fédération internationale des
Syndicats.

Les faits suivants peuvent être considérés comme établis :

La Conférence générale, habituellement connue sous le nom
de Conférence internationale du Travail, au cours de sa pre-
14

mière session qui eut lieu à Washington en octobre-novembre
1919, décida, par 42 voix contre 14, d'inscrire certaines ques-
tions se rapportant au travail agricole à l’ordre du jour d’une
conférence future. La deuxième session, qui eut lieu à Gênes,
en juin-juillet 1920, s’occupa principalement des marins.

En mars 1920, le Conseil d'administration du Bureau inter-
national du Travail qui, en vertu de l’article 400 du Traité,
règle l’ordre du jour de la Conférence, inscrivit à l’ordre du
jour de la troisième session qui devait avoir lieu en 1927, les
questions suivantes se rapportant aux conditions du travail
agricole :

»2. Questions agricoles.

a) Adaptation au travail agricole des résolutions de
Washington :
i. Réglementation des heures de travail;
ii, moyens de prévenir le chômage et de re-
médier à ses conséquences ;
ili. protection des femmes et des enfants ;
b) enseignement technique agricole ;
c) logement et couchage des travailleurs agricoles ;
d) garantie des droits d'association et de coali-
tion ;
e) protection contre les accidents, la maladie, l'in-
validité et la vieillesse. »

Le Gouvernement suisse a adressé au Conseil d’administra-
tion, le 7 janvier 1921, une lettre par laquelle il appelait l’at-
tention sur les difficultés que souléverait la réglementation
internationale du travail dans l’agriculture, et proposait
que ces questions fussent rayées de l’ordre du jour, ou que leur
examen fût tout au moins différé, En réponse, le Conseil
d’administration fit observer que Varticle 402 du Traité
prévoit que chacun des gouvernements des Membres aura
le droit de contester Vinscription, à l’ordre du jour de la session,
de l’un ou plusieurs des sujets prévus, mais que les motifs
justifiant cette opposition devront être exposés dans un mé-
moire explicatif, communiqué à tous les Membres de l’Orga-
nisation permanente, et que les sujets auxquels il aura été fait
opposition ne seront pas exclus, si les deux tiers des suffrages
exprimés par les délégués présents sont en faveur de leur exa-
16

men. Le Gouvernement suisse laissa tomber la requête qu'il
avait formulée et répondit au questionnaire préparé par
le Bureau international du Travail, en se réservant d’user de
la faculté qui lui était conférée par l’article 402, s’il le jugeait
opportun.

Le 13 mai 19217, le Gouvernement français envoya au Bureau
international du Travail un mémoire visant particulièrement
la réglementation des heures de travail et demandant que la
question du travail agricole fût rayée de l’ordre du jour de la
future conférence, en justifiant cette demande par ce que
la discussion de ce sujet serait inopportune. Toutefois, le
Gouvernement français, le 7 octobre 1921, retira ce mémoire
et en transmit un autre dans lequel il demandait, sans d’ail-
leurs renoncer à l'argument de l’inopportunité, que toutes
les questions relatives à l’agriculture fussent rayées de l’ordre
du jour, en indiquant que le Traité ne mentionnait pas
«expressément. ... les travailleurs agricoles », et que, cer-
tains doutes ayant été soulevés en ce qui concerne la compé-
tence du Bureau international en ces matières, cet argument
devrait suffire pour justifier le renvoi de toutes les questions
agricoles, en attendant le résultat de l'examen de la question
de la compétence.

La Conférence internationale du Travail, dont la troisième
session fut tenue à Genève en octobre 1927, se trouva en pré-
sence d’un ordre du jour dont le texte définitif réunissait les
questions concernant l’agricuiture, portées à l’ordre du jour
original, sous les trois points suivants :

2. — Adaptation au travail agricole de la résolution
de Washington concernant la réglementation des heures
de travail.

3. — Adaptation au travail agricole des autres
résolutions de Washington :

a) moyens de prévenir le chômage ;

b) protection des femmes et des enfants.

4. — Mesures de protection spéciale pour les tra-
vailleurs agricoles :
a) enseignement technique agricole ;

b) logement et couchage des travailleurs agricoles ;
18

c) garantie des droits d'association et de coalition ;

d) protection contre les accidents, la maladie, l’invali-
dité et la vieillesse.

Lors de sa troisième séance, le 27 octobre 1921, la Conférence
adopta, par 74 voix contre 20, une résolution affirmant de
nouveau sa compétence en matière de travail agricole et déci-
dant de considérer séparément, en ce qui concerne chacune
des trois questions mentionnées ci-dessus, s’il était opportun
de les y maintenir.

À la séance du 28 octobre, la question 2 fut rayée de l’ordre
du jour, le nombre de voix en faveur de son maintien ayant
été de 63 contre 30, c’est-à-dire de moins des deux tiers requis.
Le jour suivant, cependant, il fut décidé, par 90 voix contre
17, que la question 3 serait maintenue, et, par 93 voix contre
13, qu’il en serait de même de la question 4. La Conférence
alors nomma une commission qui serait chargée d'examiner
ces questions et, en même temps, certains projets de conven-
tion et certaines recommandations ; et le 31 octobre, la Con-
férence adopta, sur une motion présentée par les délégations.
britannique, italienne et néerlandaise, une résolution tendant
à inscrire la ,,réglementation des heures de travail dans l’agri-
culture” à l’ordre du jour de la prochaine conférence. Plus.
tard, la Conférence adopta trois projets de convention et
sept recommandations relatifs à la protection des travailleurs
agricoles.

Au cours de la 16™° session du Conseil de la Société des
Nations, le 13 janvier 1922, le représentant de la France au
Conseil soumit, conformément aux instructions de son Gouver-
nement, une résolution demandant que la Cour fût invitée
à donner un avis consultatif sur la question suivante :

, L'Organisation internationale du Travail est-elle
compétente pour les questions de travail agricole ? Dans
Vaffirmative, quelle est l'étendue de sa compétence
en ces matières ?”

Le Conseil décida de renvoyer à l’une des sessions ulté-
rieures la suite à donner à cette résolution, et chargea le Secré-
taire général de prendre les mesures nécessaires en vue de
29

son examen futur, entre autres de consulter le Bureau inter-
nationai du Travail et les conseillers techniques du Secréta-
riat de la Société.

Lors de la 18% session, le 12 mai 1922, le Conseil décida
de soumettre à la Cour la question dont elle se trouve actuelle-
ment saisie ; cette question n’a trait qu’à la compétence de
l'Organisation et non pas à son étendue éventuelle.

Se basant sur les faits ainsi exposés, la Cour émet l’avis
suivant :

La question dont la Cour a à s'occuper, est simplement
relative à la compétence de l'Organisation internationale du
Travail en matière de travail agricole. Aucune question concer-
nant l'opportunité d'appliquer une mesure proposée à l’agri-
culture, ne se pose à son sujet.

Le Traité de paix entre les Puissances Alliées et Associées
d'une part et l'Allemagne d’autre part, signé à Versailles le
28 juin 1910, est divisé en quinze parties, la Partie XIII se
rapportant au Travail. La Partie XIII est divisée en deux
sections, dont la première, qui débute par un préambule,
comprend les articles 387-426, et dont la seconde, limitée à
l’article 427, formule certains ,principes généraux”. La
section I, qui a pour titre ,,Organisation du Travail’, crée
une ,,Organisation permanente” d’un caractère international,
connue sous le nom d’,,Organisation internationale du Tra-
vail’. Cette organisation consiste 1) en une Conférence géné-
rale qui se réunit au moins une fois par an et qui est formée
des délégués des Membres de l'Organisation internationale du
Travail, et 2) en un Bureau international du Travail, sous la
direction d’un Conseil d'administration.

La Conférence se compose de délégués nommés par les
Membres de l'Organisation, chaque Membre ayant le droit de
nommer quatre délégués, dont deux sont des délégués gou-
vernementaux et deux des délégués non-gouvernementaux ;

ces derniers représentent :
22

respectivement, d’une part, les employeurs, d'autre
part, les travailleurs ressortissant à chacun des Membres.

Chaque délégué peut être accompagné par des conseil-
lers dont le nombre pourra être de deux au plus pour
chacune des matières distinctes inscrites à l’ordre du
jour de la session” {article 389).

Le Conseil d'administration du Bureau international du
Travail se compose de vingt-quatre personnes qui sont dési-
gnées selon les dispositions suivantes : douze personnes ,,re-
présentant les Gouvernements”, six élues par les délégués , ,re-
présentant les patrons”, et six par les délégués , représentant
les employés et ouvriers”. Il est prévu que sur les douze per-
sonnes représentant les Gouvernements, huit seront nommées
par les Membres ,,dont l'importance industrielle est la plus
considérable”. ,,Les contestations éventuelles sur la question
de savoir quels sont les Membres ayant l'importance indus-
trielle la plus considérable seront tranchées par le Conseil
de la Société des Nations” (article 393).

Pour examiner la question actuellement pendante devant
la Cour, à la lumière des termes mêmes du Traité, il faut
évidemment lire celui-ci dans son ensemble, et l’on ne sau-
rait déterminer sa signification sur la base de quelques phrases’
détachées de leur milieu et qui, séparées de leur contexte,
peuvent être interprétées de plusieurs manières.

Dans les discussions devant la Cour, on a soutenu avec beau-
coup de force que l’établissement de l'Organisation interna-
tionale du Travail comporte une renonciation a certains droits
qui dérivent de la souveraineté nationale, et que, pour cette
raison, la compétence de |’Organisation ne doit pas être éten-
due par voie d’interprétation. Cette these ne manque peut-
étre pas de valeur ; mais toujours est-il que dans chaque cas
spécial, la question se réduit forcément à celle de savoir quel
est le sens exact des termes mêmes du Traité; et c'est a
ce point de vue que la Cour se propose d’aborder la question
qui lui a été soumise. |

Ainsi que la Partie XIII le déclare d’une manière expresse,
le but des Parties contractantes a été d’établir une organisa-
tion permanente du Travail. En soi, ce fait vient déjà forte-
ment à l’encontre de l’argument qui consiste à dire que l’agri-
24

culture — qui est incontestablement l’industrie du monde la
plus ancienne et la plus considérable, et qui donne du travail
à plus de la moitié des salariés du monde — devait être consi-
dérée comme étant laissée en dehors des limites de l’ Organisa-
tion internationale du Travail, puisqu'elle ne se trouve pas
expressément mentionnée.

Le caractère compréhensif de la Partie XIII se dégage
clairement du préambule qui déclare qu’il existe ,,des condi-
tions de travail (conditions of labour), impliquant pour un grand
nombre de personnes, l'injustice, la misère et les privations,
ce qui engendre un tel mécontentement que la paix et l’harmo-
nie universelles sont mises en danger”. Il est dit dans le préam-
bule qu’il est urgent d'améliorer ces conditions à plusieurs
égards, et les exemples suivants sont donnés :

I) ,,La réglementation des heures de travail, la fixation
d’une durée maxima de la journée et de la semaine de travail” ;
2) ,,le recrutement de la main-d'œuvre” ; 3) ,,la lutte contre
le chômage” ; 4) ,,la garantie d’un salaire assurant des con-
ditions d'existence convenables” ; 5) ,,la protection des tra-
vailleurs contre les maladies générales ou professionnelles
et les accidents résultant du travail” ; 6) ,,la protection des
enfants, des adolescents et des femmes” ; 7) ,,les pensions de
vieillesse et d'invalidité” ; 8) ,,la défense des intérêts des tra-
vailleurs occupés à l'étranger” ; 9) , l'affirmation du principe
de la liberté syndicale” ; et, enfin 10) , l’organisation et
l’enseignement professionnel et technique.

Le préambule déclare encore que la raison pour laquelle
il est nécessaire de prendre par voie internationale les mesu-
res indiquées, c’est que ,la non-adoption par une nation
quelconque d’un régime de travail réellement humain, fait
obstacle aux efforts des autres nations désireuses d'améliorer
le sort des travailleurs dans leurs propres pays‘. Ce principe
est en soi tout aussi applicable à la navigation qu’à toute autre
industrie, et il est également applicable, jusqu'à un certain
point, à la pêche et à l’agriculture. L'adoption de conditions
humaines de travail dans l’une quelconque de ces trois indus-
tries, pourrait dans une certaine mesure être retardée par le
danger, pour les nations qui les auraient acceptées, de ciéer
dans le jeu de la concurrence sur les marchés du monde, une
25
sorte dobstacle (handicap) qui serait au préjudice de ces
nations et dont bénéficieraient celles qui n'auraient point
adopté des mesures analogues.

, Mues’’, continue le préambule, ,,par des sentiments de
justice et d'humanité aussi bien que par le désir d’assurer une
paix mondiale durable’’, les Hautes Parties contractantes
ont, dans les articles du Traité qui suivent immédiatement
(articles 387, 388), établi une ,,organisation permanente”,
chargée de travailler à la réalisation du programme exposé
dans le préambule.

C'est en ces termes que le Traité définit expressément la
compétence de l'Organisation internationale du Travail,
et on ne pouvait guère user d'un langage plus compréhensif,

Le langage employé dans l’article 389, lequel s'occupe
de la composition de Ia Conférence générale, est également
compréhensif. Dans chaque délégation, il y aura un représen-
tant des , travailleurs” (workpeople). Ce délégué ainsi que ses
conseillers techniques eront désignés par le Gouvernement,
d'accord avec les , organisations professionnelles” (industrial
organisations) les plus représentatives des , travailleurs”;
le texte français parle d’,,organisations professionnelles”,
et de , travailleurs” (workpeopie) sans qualificatifs. Le mot
industrial dans le texte anglais s'applique à l’agriculture,
et le mot ,, professionnelles”, rendu au préambule par le mot
anglais vocational, est, dans son acception ordinaire, appli-
cable aux organisations de travailleurs agricoles.

En arrivant à l'article 396 qui définit les fonctions du
Bureau international du Travail, on trouve que ces fonctions
comprennent la ,,centralisation et la distribution de toutes
informations concernant la réglementation internationale de
la condition des travailleurs et du régime du travail.” Le
mot , industriel” est absent, comme on le voit. L’équivalent
dans le texte anglais de la phrase conditions des travailleurs
et régime du travail” est: conditions of industrial life and la-
bour. Plus loin, le Bureau est invité (article 396, paragraphe 4)
à publier un bulletin périodique consacré à l'étude de questions
concernant l'industrie et le travail présentant un intérêt in-
ternational. Dans le texte anglais, l’équivalent du mot ,, travail”
est le mot employment, d'une acception également large.
28

Au cours des exposés oraux, une certaine ampleur a été
donnée à l'argument consistant à dire que l’on n'avait pas
pu avoir l'intention de faire entrer le travail agricole dans
le domaine d’application de la Partie XIII, parce que cer-
tains des principes généraux énoncés dans sa section II
{article 427 du Traité} sont inapplicables à l’agriculture.

Les principes généraux énoncés dans l'article 427 sont
les suivants : 1) ,,Le travail ne doit pas être considéré simple-
ment comme une marchandise ou un article de commerce” ;
2) les employés, aussi bien que les employeurs, jouiront du
droit d'association en vue de tous objets non contraires
aux lois’; 3) les travailleurs recevront ,,un salaire leur
assurant un niveau de vie convenable, tel qu’on le comprend
dans leur temps et dans leur pays” ; 4) l’on prendra la journée
de huit heures et la semaine de quarante-huit heures ,,comme
but à atteindre partout où il n’a pas encore été obtenu” ;
5) un repos hebdomadaire de vingt-quatre heures au minimum,
qui devrait comprendre le dimanche toutes les fois que ce
sera possible”, devra être adopté ; 6) le travail des enfants
devra être aboli et l’on devra ,,apporter au travail des jeunes
gens des deux sexes les limitations nécessaires pour leur
permettre de continuer leur éducation et d’assurer leur déve-
loppement physique” ; 7) les hommes et les femmes recevront
un ,,salaire égal, sans distinction de sexe, pour un travail de
valeur égale ;’ 8) ,,les règles édictées dans chaque pays au
sujet des conditions du travail devront assurer un traitement
économique équitable à tous les travailleurs résidant léga-
lement dans le pays” ; 9) ,,chaque Etat devra organiser un
service d’inspection, qui comprendra des femmes, afin d’as-
surer l'application des lois et règlements pour la protection
des travailleurs”.

Le fait que la plupart de ces principes sort aussi bien appli-
cables à l’agriculture qu’à toutes autres formes de travail,
n’a pas été contesté. On n’a même pas suggéré que le travail
dans l’agriculture devrait être simplement considéré comme
une marchandise, qu'on devrait interdire aux travailleurs
agricoles de former des associations, que ceux-ci n’auraient pas
droit à des salaires suffisants, que la règle du salaire égal
pour un travail de valeur égale ne s’appliquerait pas à eux
30

et qu'on ne leur étendrait pas davantage le bénéfice de la
législation assurant un traitement économique équitable
semblable à celui de tous les travailleurs résidant dans le
pays. Les principes auxquels des objections distinctes
furent faites, sont les quatrième, cinquième, sixième, et
neuvième.

A supposer qu'il fût essentiel d'examiner maintenant si
ces principes peuvent s'appliquer à l’agriculture et dans
quelle mesure, il y aurait lieu d’appeler l'attention sur ce
fait bien connu que la limitation générale des heures de tra-
vail et du travail des enfants résulte déjà, jusqu’à un certain
point, et même en ce qui concerne l’agriculture, directement
ou indirectement de lois existantes, et qu'il y a d’autres in-
dustries rentrant incontestablement dans le domaine de la
Partie XIII, pour lesquelles des limitations de cette nature,
fixes et rigides, seraient d’une application aussi difficile qu’elles
le seraient pour l’agriculture. Mais il suffira, pour la question
actuelle, de constater que le Traité a reconnu entièrement
cette difficulté : d'une part, aucune mesure ne peut être appli-
quée dans un pays qui ne Juge pas opportun de l’adopter, et,
d'autre part, il n’y a aucune disposition dans l'article 427
qui ordonne l’application de tous les principes, dans leur en-
semble, par aucun Etat particulier ou à une époque détermi-
née ou à une catégorie spéciale de travail. Au contraire, l’énon-
ciation de ces principes est précédée d'une déclaration ex-
plicite à Veffet que les Hautes Parties contractantes reconnais-
sent que les différences ,,de climat, de mœurs et d’usages,
d'opportunité économique et de tradition industrielle, ren-
dent difficile à atteindre, d’une manière immédiate, l’uni-
formité absolue dans les conditions de travail”, mais que,
,.persuadées qu’elles sont que le travail ne doit pas être
considéré simplement comme un article de commerce, elles
pensent qu'il y a des méthodes et des principes pour la régle-
mentation des conditions de travail que toutes les commu-
nautés industrielles devraient s’efforcer d'appliquer, autant
que les circonstances spéciales dans lesquelles elles pourraient
se trouver, le permettraient”. Et il y a lieu de faire observer
que le Traité, lorsqu'il définit le pouvoir de la Conférence
générale, dispose, de manière analogue (article 405), que ,,en
32

formant une recommandation ou un projet de convention
d’une application générale, la Conférence devra avoir égard
aux pays dans lesquels le climat, le développement incomplet
de l’organisation industrielle ou d’autres circonstances parti-
culières rendent les conditions de l’industrie (industrial con-
ditions) essentiellement différentes, ct elle aura à suggérer
telles modifications qu’elle considérerait comme pouvant être
nécessaires pour répondre aux conditions propres à ces pays.”
Il est évident que selon leurs termes mêmes, ces dispositions
sont applicables à l’agriculture.

Mais, se reportant à l’article 427, la Cour constate que ses
termes ne permettent aucun doute quant à son caractère
compréhensif. Le premier paragraphe à soin de déclarer que
, l'organisme permanent”, prévu dans la Partie XIII, s'occupe
du ,,bien-être physique, moral et intellectuel des travailleurs
salariés’, ou, comme le dit le texte anglais, des industrial
wage-earners, I n'y a ici aucune limitation ni aucun qualifica-
tif. Et on ne pouvait s'attendre à en trouver, puisque la Partie
XIII, ainsi que cela a été indiqué plus haut, déclare, dès le
début, d’une manière très large, que le but de l’organisation
permanente est d'améliorer les ,,conditions” de travail (con-
ditions of labour).

La thèse de l’incompétence s'appuie, si on l’analyse, presque
uniquement sur la prétention que les mots français , industrie”
et ,,industriel’’, s'appliquant dans l'usage courant à l’industrie
manufacturière et se trouvant dans le texte français de cer-
tains articles, la Partie XITI tout entière devrait être inter-
prétée comme étant limitée de la même manière.

Avant d'examiner en détail cette thèse, il peut être utile
d'étudier les acceptions dans lesquelles ces mots sont employés.

Dans le dictionnaire français de Littré, nous trouvons au
‘mot ,,industrie’’ la définition suivante :

»4. Nom sous lequel on comprend toutes les opérations
qui concourent à la production des richesses : l’industrie
agricole, l’industrie commerciale et l’industrie manufac-
turière. L'industrie agricole s'applique principalement à
provoquer l’action productive de la nature ou à en recueil-
lir les produits. ... L'industrie se dit quelquefois de tous
les arts industriels, sauf l’agriculture, par opposition à
l’agriculture.”
34

L’adjectif , industriel”, industrielle”, dans le même dic-
tionnaire, est défini comme suit : ,,qui appartient à l’industrie”,
et bien qu'il ne soit pas douteux que ce terme soit le plus
souvent employé avec un sens restrictif et spécial, la question
qui se pose est de savoir quelle acception il convient de
lui donner ici, en examinant le Traité dans son ensemble.

L'article 440 du Traité porte que les deux textes français
et anglais , feront foi’ (are authentic).

Dans le dictionnaire dit d'Oxford, on trouve parmi les défi-
nitions du mot industry, celle-ci :

»4. Systematic work or labour ; habitual employment in some
useful work, now esp. in the productive aris or manufactures.
(This, with 5, is the prevalent sense)....5. A particular form
or branch of productive labour ; a trade or manufacture.”

Dans le même dictionnaire, l'adjectif industrial est
d’abord défini comme suit: ,, 4, adj. Pertaining to, or of the
nature of, industry or productive labour; resulting from industry.”
Dans les exemples qui sont fournis, l’expression imdustrial
fruits est définie comme suit: ,, Fruits grown or cultivated
by human industry’. Comme substantif, le mot industrial
est défini: ,, One engaged in industrial pursuits” ; et le premier
exemple cité est tiré du Pall Mall Gazette du 16 août 1865
où nous trouvons la classification suivante: ,,commercials....
agricullurisis. . .. and industrials’.

Ti est clair que l'usage des mots français , industrie” et
industriel” n’est pas essentiellement différent de celui des
mots anglais industry et industrial, Bien qu'ils soient
employés dans un sens restreint par opposition à l’agricul-
ture, il n’en est pas moins vrai que dans leur sens primitif
et général, ils comprennent cette forme de travail productif.
Aujourd’hui, l'adjectif est peut-être le plus communément
employé, surtout en français, à propos des arts et métiers ou
des industries manufacturières, et c’est probablement cette
acception qu'on lui donne naturellement, à moins que le con-
texte n'indique qu’il doit être interprété différemment. Mais
c'est le contexte qui est le critère définitif, et dans le cas
qui à été soumis à la Cour, celle-ci doit prendre en considéra-
tion la place de ces mots dans la Partie XIII du Traité de
Versailles, et l’acception qu'ils y reçoivent.
36

En ce qui concerne la position de ces mots, il faut observer
qu'ils sont totalement absents du préambule où est défini
le champ d'activité de l'Organisation internationale du Tra-
vail. Là, l'expression essentielle est : ,,conditions du travail”
(conditions of labour). Comme on l’a vu, c’est également ainsi
que le mot ,,professionnelles’’ — lequel, incontestablement,
est assez large pour englober toutes les formes d'industrie, —
est employé pour définir les organisations d’accord avec
lesquelles les gouvernements devront désigner les délégués
ouvriers et leurs conseillers techniques. De même, encore, dans
l’article 409, qui a trait aux plaintes adressées au Bureau in-
ternational du Travail par ,,une organisation professionnelle
ouvrière ou patronale” (an industrial organisation of employers
ov of workers) en ce qui concerne le manquement par un Mem-
bre à l'engagement d’assurer d’une manière satisfaisante
l'exécution d’une convention, le texte français se sert du mot
professionnelle”.

Si l’on se reporte maintenant aux clauses qui contiennent
le mot ,, industriel”, il faut citer d’abord l’article 412 qui pré-
voit la formation d’une liste sur laquelle seront choisis
les membres des commissions d'enquête constituées en vue
d'examiner toute plainte d’un Membre de l'Organisation ,,con-
tre un autre Membre qui, à son avis, n’assurerait pas d’une
manière satisfaisante l'exécution d’une convention que l’un
et l’autre auraient ratifiée” en vertu des dispositions de la
Partie XIII.

L'article prévoit que cette liste sera composée de ,,personnes
compétentes en matière industrielle” (persons of industrial
experience). Si l'on étudie cette phrase à la lumière de l’en-
semble du Traité, l’on arrive tout naturellement à cette conclu-
sion que l'expression , matières industrielles” était destinée
à comprendre l’industrie de l’agriculture. Mais quand bien
même on ne l’interpréterait pas de cette façon, on arriverait
seulement à conclure qu’il manquerait quelque chose à la
constitution de l'organisme à cet égard particulier, et non pas
que les pouvoirs donnés à l'Organisation internationale en ce
qui concerne les conditions du travail, devraient être limités
d’une manière semblable.

Mais les points auxquels on attacha le plus d'importance
38

en développant cet argument, furent l'emploi de l’expression
,importance industrielle”, dans l’article 393, et celui de
l'expression ,ççommunautés industrielles” dans l’article 427.

Ainsi qu'on l’a déjà vu, l’article 393 stipule que les huit
personnes représentant les gouvernements au Conseil d’admi-
nistration du Bureauinternational du Travail, seront nommées
par les Membres , dont l'importance industrielle est la plus
considérable” (of the chief industrial importance). Dans l’ar-
ticle 427, l'expression ,,communautés industrielles” (industrial
communities) se trouve employée lorsqu'il s’agit, à la fin de
l’article, d'exprimer l'opinion que les principes généraux
qui y sont énoncés répandraient, s’ils étaient adoptés par les
communautés industrielles (industrial communities) ,,des
bienfaits permanents sur les salariés du monde” (the wage-
earners of the world).

La Cour est d’avis que parmi les arguments avancés con-
tre l'inclusion de l’agriculture dans la compétence de l’Orga-
nisation, on a donné une place trop importante à l'emploi
accidentel, dans le Traité, de l'adjectif français , industriel’.
Le mot ,, professionnel”, dont on s’est servi lorsque, dans d’au-
tres clauses du Traité, il s’est agi d'indiquer clairement que
l’agriculture était visée, n’est pas applicable à tout propos.
C'est ainsi que, dans l’article 393, l'expression importance
professionnelle” serait trop large et que le mot , industrielle”
est employé pour rendre le mot anglais industrial. I] était,
en effet, difficile de trouver un mot irançais répondant à ce
besoin et auquel on ne pouvait reprocher d’être soit trop lar-
ge, Soit trop restreint.

La Cour n'a pu trouver aucune ambiguïté dans la Partie
XIIT considérée dans son ensemble, en ce qui concerne son
applicabilité & l’agriculture. La Cour ne doute pas que le
travail agricole y soit inclus. Si une équivoque avait existé,
la Cour, en vue G’arriver à étabiir le sens véritable du texte,
aurait pu examiner la manière dont le Traité a été appliqué.
Il fut signé en juin 1919, et jusqu’au mois d’octobre 1927,
aucune des Parties contractantes ne mit en question que l’agri-
culture rentrat dans la compétence de l'Organisation inter-
nationale du Travail. Pendant la période intermédiaire, l’agri-
culture avait fait l’objet de maintes discussions et , par ailleurs,
40

diverses mesures la concernant avaient été prises. A lui
seul, cet ensemble de faits pourrait suffire pour faire pencher
la balance en faveur de la compétence en matière agricole,
s’il y avait quelque ambiguïté.

Il n'est pas un seul des arguments invoqués en taveur de
la thèse de l’incompétence en matière agricole qui ne puisse
être employé avec une force égale à l’appui de l’incompétence
en matière de navigation et de pêche. Ainsi qu'on l’a déjà
fait observer dans le présent Avis, la Conférence internatio-
nale du Travail eut à s'occuper, lors de sa deuxième scssion,
presque exclusivement des marins. C’est aussi à cette session
qu'une recommandation fut adoptée, le 30 juin 1920, visant
la limitation des heures de travail dans l’industrie de la pêche,
Et l’on n’a jamais prétendu que ces deux industries importan-
tes, ou l’une d’entre elles, ne soient pas de la compétence de
l'Organisation internationale du Travail.

Dans les exposés écrits et oraux présentés à la Cour, on
a attribué beaucoup d'importance aux travaux de la Commis-
sion de Législation internationale du Travail, qui prépara
et soumit à la Conférence de la Paix la Partie XIII du Traité.
Le représentant du Gouvernement français mit en doute,
en particulier dans une note additionnelle présentée à la
Cour après la clôture des exposés oraux, la pertinence
comme moyen de preuve, dans le cas actuel, de ces travaux
préparatoires. Il a, en substance, fait valoir que puisque les
termes du ‘Traité font nettement justice de la prétention
à compétence, il n’y a pas lieu d'admettre de preuves extrin-
sèques en sens contraire, et en outre que certaines Puissances
qui n’eurent aucune part dans ces travaux, furent invitées
à accéder au Traité, et y accédèrent effectivement. La Cour
estime qu'il n’est pas nécessaire pour elle de discuter ces argu-
ments : elle est, en effet, déjà en interprétant le texte même
du Traité, arrivée à la conclusion que le travail agricole se
trouve compris dans la compétence de l'Organisation interna-
tionaie du Travail; et il n’y a certainement rien dans les
travaux préparatoires qui puisse l’amener à modifier cette
conclusion.
42
PAR CES MOTIFS :

La Cour est d'avis que la compétence de l'Organisation
internationale du Travail s'étend à la réglementation inter-
nationale des conditions du travail des personnes employées
dans l'agriculture, et donne par conséquent une réponse
affirmative à la question qui lui a dé soumise.

Le présent avis ayant été rédige en français et en anglais,
c'est le texte anglais qui fait foi.

Fait au Palais de la Paix, à La Haye, le douze août mil neuf
cent vingt deux, en deux exemplaires, dont l’un restera déposé
aux archives de la Cour et dont l’autre sera transmis au Con-
seil de la Société des Nations.

Le Président,
(Signé) LODER.
Le Greffier,
(Signé) À. HAMMARSKJOLD.

M. le juge-suppléant Beichmann a pris part aux délibéra-
tions au sujet du présent avis, mais a été obligé de partir
pour la Norvège avant la rédaction finale.

Usant de la faculté qui leur est reconnue par l'article 71
du Kèglement de la Cour, M. le Vice-Président Weiss et
M. le juge-suppléant Negulesco ont déclaré ne pas pouvoir
se rallier à l’avis émis par la Cour.

(Paraphé) L.
(Paraphé) À. H.
